PER CURIAM:
Anthony Washington seeks to appeal the district court’s order dismissing the claims against Defendant Appel in Washington’s ongoing 42 U.S.C. § 1983 (2000) action. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), *104and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Washington seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED